Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 9-19 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 9:  
”a substantially parallel n-type region stripe into the extended n-type region such that a channel region stripe is located substantially parallel to and between the p-type region stripe and the n-type region stripe” and 
“forming a p+ region in the n-type region stipe” 

when considered along with the rest of the method distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof.  Notable differences include that this method includes: 
a.  a substantially parallel n-type region stripe into a specific extended n-type region such that a channel region stripe is located substantially parallel to and between a specific p-type region stripe and the n-type region stripe and forming a p+ region in the n-type region stipe.  

The office notes here that while the instant amendments may have some ramifications for claim construction in view of the specification on the independent claim’s scope, overall the reasons for allowance remain the same in the previous Notice of Allowance.  As a side note, all the newly introduced claims appear to have written description support in the application as originally filed.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891